DETAILED ACTION
This Office action is responsive to the following communication:  Amendment filed on 13 July 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-6, 8-13, 15, and 17-24 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Elise Heilbrunn on 6 September 2022.
The application has been amended as follows: 
8.	(Currently Amended)	A system, comprising:   
	one or more processors; 
	a database system via the one or more processors:
obtaining an original database query in a query language targeted to a relational database system;
estimating a time to complete a non-relational database query corresponding to the original database query;
	determining whether the estimated time is less than a pre-defined threshold; 
	performing, in real-time, at least one database query corresponding to at least a first part of the original database query on a non-relational database using a query language targeted to the non-relational database for data in the non-relational database either synchronously or asynchronously according to a result of whether the estimated time is less than a pre-defined threshold, wherein the at least one database query is performed synchronously if the estimated time is less than the predefined threshold;
obtaining a result of performing the at least one query; and
providing the result responsive to the original database query.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “determining, by the one or more servers, whether the estimated time is less than a pre-defined threshold; performing, by the one or more servers in real-time, at least one database query corresponding to at least a first part of the original database query on a non-relational database using a query language targeted to the non-relational database for data in the non-relational database either synchronously or asynchronously according to a result of whether the estimated time is less than a pre-defined threshold, wherein the at least one database query is performed synchronously if the estimated time is less than the predefined threshold.”
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


/PK/